                              UNITED STATES DISTRICT
                            COURT NORTHERN DISTRICT OF
                              OHIO WESTERN DIVISION




United States of America,                            CASE NO. 3:18-cr-00071

                      Plaintiff,                     USM Number: 71103-061

            vs                                        ORDER

James Allen Banks,

                      Defendant,


            This matter was heard on December 12, 2019, upon the request of the probation office

for a finding that the defendant had violated conditions of supervised release. The defendant was

represented by counsel. The defendant admitted to violation 1-5 contained in the violation

report and was found to have been in violation by the Court. The Court revoked supervision. The

defendant was sentenced to a term of 24 months custody to be served consecutive to the sentence

in Summit County Common Pleas Case CR2018-12-4223. The court further imposed supervised

release for a term of 1 year with all previously imposed conditions of supervision with the

addition of substance abuse treatment. The defendant shall receive credit for time served while

awaiting adjudication of this matter from March 22, 2019. The court recommends the defendant

be housed at FCI Milan, Milan, Michigan or a facility as close to Sandusky, Ohio as possible.


            SO ORDERED.


                                                   /s/ James G. Carr
                                                    SR. U.S. District Judge
